Breese, J. All the points raised in this cause on this re-hearing, were decided at the last term, in favor of the defendant in error, except one, and that was, that it appeared by the record filed, that the certificate of loss, etc., as required by the policy, was issued to C. Staaden, instead of to N. Staaden, the assured. This now appears, by an amended record filed, to have been the misprison of the clerk in making the transcript. The certificate was to the proper party, the defendant in error, H. Staaden. The ground for the reversal, being now removed, the judgment must be affirmed, for the reasons given in the opinion filed. See the case of Great Western Insurance Company v. Nicholas Staaden, 26 Ill. 360. Judgment affirmed.